Title: To Thomas Jefferson from John Whitehill, 19 December 1805
From: Whitehill, John
To: Jefferson, Thomas


                  
                     Sir,
                     [on or before 19 Dec. 1805]
                  
                  With a view of serving Mr. Samuel Bryan, as far as in our power, we beg leave to recommend him as a meritorious character—Mr. Bryan has been, many Years Register General, and some three or four Years past Comptroler for the State of Pennsylvania, The duties of the several offices which he filled have been performed with fidelity, and in a manner completely satisfactory to the Public—
                  To Mr Bryan, however, the current of events have, lately, been unpropitious; and he is now out of office—Should he be fortunate to obtain an office, or employment, in Your gift which might yield a decent support for himself and family, we are very confident that his attention to business, his integrety and competency will amply justify the Appointment—
                  We cannot suppress our solicitude for the interest of Mr. Bryan as a man of worth; but we deem any thing further on the subject to be unnecessary.—
                  Please accept the tender of our high consideration; and the assurance of being Yr. Hum. Servts.
                  
                     Jno Whitehill.
                     
                        and 11 other signatures
                     
                  
               